Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 11, 2015, is
between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and JAMES
E. MEYER (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of April 29, 2013 (the “Prior Agreement”); and

 

WHEREAS, the Company and the Executive jointly desire to enter into this
Agreement, which shall replace and supersede the Prior Agreement in its
entirety, to reflect the terms and conditions of the Executive’s continued
employment with the Company.

 

In consideration of the mutual covenants and conditions set forth herein, the
Company and the Executive agree as follows:

 

1. Employment. Subject to the terms and conditions of this Agreement, the
Company hereby employs the Executive, and the Executive hereby agrees to
continue his employment with the Company.

 

2. Duties and Reporting Relationship. (a) The Executive shall be employed as the
Chief Executive Officer of both the Company and Sirius XM Holdings Inc.
(“Holdings”), and shall have the rights, powers, authorities and duties
commensurate with the position of the Chief Executive Officer. The Executive
shall also continue as a member of the Board of Directors of Holdings (the
“Board”). During the Term (as defined below), the Executive shall, on a
full-time basis and consistent with the needs of the Company and Holdings to
achieve the goals of the Company and Holdings, use his skills and render
services to the best of his ability, and devote all of his working time and
efforts, in supervising the business and affairs of the Company and Holdings. In
addition, the Executive shall perform such other activities and duties
consistent with his position as the Board shall from time to time reasonably
specify and direct. During the Term, the Executive shall not perform any
consulting services for, or engage in any other business enterprises with, any
third parties without the express written consent of the Board, other than (i)
passive investments, (ii) service as a director and chairman of the board of
directors of Rovi Corporation, or (iii) service on other boards of directors
with the express written consent of the Board, which consent, with respect to
one additional directorship, will not be unreasonably withheld.

 

(b) The Executive shall generally perform his duties and conduct his business at
the principal offices of the Company in New York, New York.

 

(c) Unless otherwise required by law, administrative regulation or the listing
standards of the exchange on which Holdings’ shares are primarily traded, the
Executive, in his capacity as Chief Executive Officer, shall report solely and
exclusively to the full Board.

 



2

 

3. Term. The term of this Agreement shall commence on August 11, 2015 (the
“Effective Date”) and end on April 30, 2018, unless terminated earlier pursuant
to the provisions of Section 6 (the “Term”).

 

4. Compensation. (a) During the Term, the Executive shall be paid an annual base
salary of $1,800,000, subject to any increase from time to time as approved by
the Board or any committee thereof (such amount, as increased, the “Base
Salary”). All amounts paid to the Executive under this Agreement shall be in
U.S. dollars. The Base Salary shall be paid at least monthly and, at the option
of the Company, may be paid more frequently.

 

(b) On the Effective Date, the Company shall cause Holdings to grant to the
Executive:

 

(i) an option to purchase shares of Holdings’ common stock, par value $.001 per
share (the “Common Stock”), at an exercise price equal to the closing price of
the Common Stock on the Nasdaq Global Select Market on the Effective Date, with
the number of shares of Common Stock subject to such option being that necessary
to cause the Black-Scholes-Merton value of such option on the Effective Date to
be equal to $10,000,000, determined by using inputs consistent with those
Holdings uses for its financial reporting purposes. Such option shall be subject
to the terms and conditions set forth in the Option Agreement attached to this
Agreement as Exhibit A.

 

(ii) a number of restricted stock units equal to $10,000,000 divided by the
closing price of the Common Stock on the Nasdaq Global Select Market on the
Effective Date. Such restricted stock units shall be subject to the terms and
conditions set forth in the Restricted Stock Unit Agreement attached to this
Agreement as Exhibit B.

 

(c) All compensation paid to the Executive hereunder shall be subject to any
payroll and withholding deductions required by applicable law, including, as and
where applicable, federal, New York state and New York City income tax
withholding, federal unemployment tax and social security (FICA).

 

5. Additional Compensation; Expenses and Benefits. (a) During the Term, the
Company shall reimburse the Executive for all reasonable and necessary business
expenses incurred and advanced by him in carrying out his duties under this
Agreement, provided that such expenses are incurred in accordance with the
policies and procedures established by the Company. The Executive shall present
to the Company an itemized account of all expenses in such form as may be
required by the Company from time to time.

 

(b) During the Term, the Executive shall be eligible to participate fully in any
other benefit plans, programs, policies and fringe benefits which may be made
available to the executive officers of the Company and/or Holdings generally,
including, without limitation, disability, medical, dental and life insurance
and benefits under the Company’s and/or Holdings’ 401(k) savings plan and
deferred compensation plan.

 

(c) During the Term, the Executive shall be eligible to participate in any bonus
plans generally offered to executive officers of the Company and/or Holdings.
The Executive’s target annual bonus opportunity shall be 250% of the Executive’s
Base Salary (the

 



3

 

“Bonus”); provided that such target annual bonus opportunity shall not be
applicable to any Bonus paid to the Executive for calendar year 2018. The amount
of any Bonus paid to the Executive for calendar year 2018 shall be determined by
the Board in its sole discretion. Bonus(es) will be subject to the Executive’s
individual performance and satisfaction of objectives established by the Board
or the compensation committee of the Board (the “Compensation Committee”), and
further are subject to the exercise of negative discretion to reduce Bonus(es)
as determined in the sole discretion of the Compensation Committee. The Bonus
for a year, if any, shall be paid in cash and, unless prohibited by law, will be
paid during the following year by March 15th of such following year.

 

6. Termination. The date upon which the Executive’s employment with the Company
under this Agreement is deemed to be terminated in accordance with any of the
provisions of this Section 6 (or upon the originally scheduled expiration of the
Term on April 30, 2018) is referred to herein as the “Termination Date.” With
respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and which are payable upon or following a
termination of employment, a termination of employment shall not be deemed to
have occurred unless such termination also constitutes a “separation from
service” within the meaning of Section 409A and the regulations thereunder (a
“Separation from Service”), and notwithstanding anything contained herein to the
contrary, the date on which a Separation from Service takes place shall be the
Termination Date.

 

(a) The Company has the right and may elect to terminate this Agreement with or
without Cause at any time. For purposes of this Agreement, “Cause” means the
occurrence or existence of any of the following:

 

(i) (A) a material breach by the Executive of the terms of this Agreement, (B) a
material breach by the Executive of the Executive’s duty not to engage in any
transaction that represents, directly or indirectly, self-dealing with the
Company, Holdings or any of their affiliates (which, for purposes hereof, shall
mean any individual, corporation, partnership, association, limited liability
company, trust, estate, or other entity or organization directly or indirectly
controlling, controlled by, or under direct or indirect common control with the
Company or Holdings) which has not been approved by a majority of the
disinterested directors of the Board, or (C) the Executive’s violation of the
Company’s or Holdings’ Code of Ethics or any other written Company or Holdings
policy which is materially injurious to the Company, Holdings or any of their
affiliates, if any such material breach or violation described in clauses (A),
(B) or (C), to the extent curable, remains uncured after fifteen (15) days have
elapsed following the date on which the Company gives the Executive written
notice of such material breach or violation;

 

(ii) the Executive’s willful act of dishonesty, misappropriation, embezzlement,
intentional fraud, or similar intentional misconduct by the Executive involving
the Company, Holdings or any of their affiliates;

 

(iii) the Executive’s conviction or the plea of nolo contendere or the
equivalent in respect of a felony;

 



4

 

(iv) any damage of a material nature to any property of the Company, Holdings or
any of their affiliates caused by the Executive’s willful misconduct or gross
negligence;

 

(v) the repeated nonprescription use of any controlled substance or the repeated
use of alcohol or any other non-controlled substance that, in the reasonable
good faith opinion of the Board, renders the Executive unfit to serve as an
officer of the Company, Holdings or their affiliates;

 

(vi) the Executive’s failure to comply with the Board’s reasonable written
instructions consistent with his position on a material matter within five (5)
days; or

 

(vii) conduct by the Executive that, in the reasonable good faith written
determination of the Board, manifests the Executive’s lack of fitness to serve
as an officer of the Company, Holdings or their affiliates.

 

(b) Termination of the Executive for Cause pursuant to Section 6(a) shall be
communicated by a Notice of Termination for Cause. For purposes of this
Agreement, a “Notice of Termination for Cause” shall mean delivery to the
Executive of a copy of a resolution or resolutions duly adopted by the
affirmative vote of not less than two-thirds of the directors (other than the
Executive, if the Executive is then serving on the Board) present (in person or
by teleconference) and voting at a meeting of the Board called and held for that
purpose after fifteen (15) days’ notice to the Executive (which notice the
Company shall use reasonable efforts to confirm that the Executive has actually
received and which notice for purposes of Section 6(a) may be delivered, in
addition to the requirements set forth in Section 18, through the use of
electronic mail) and a reasonable opportunity for the Executive, together with
the Executive’s counsel, to be heard before the Board at such meeting prior to
such vote, finding that in the good faith opinion of the Board, the Executive
was found to have committed the conduct set forth in any of clauses (i) through
(vii) of Section 6(a) and specifying the particulars thereof in reasonable
detail. For purposes of Section 6(a), this Agreement shall terminate on the date
specified by the Board in the Notice of Termination for Cause and one (1) day
following the receipt by the Executive of a notice of a termination without
Cause.

 

(c) (i) This Agreement and the Executive’s employment shall terminate upon the
death of the Executive.

 

(ii) If the Executive is unable to perform the essential duties and functions of
his position because of a disability, even with a reasonable accommodation, for
one hundred eighty (180) days within any three hundred sixty-five (365)-day
period (“Disability”), the Company shall have the right and may elect to
terminate the services of the Executive by a Notice of Disability Termination.
For purposes of this Agreement, a “Notice of Disability Termination” shall mean
a written notice that sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under this Section 6(c)(ii). For purposes of this Agreement, no such
purported termination shall be effective without such Notice of Disability
Termination. This Agreement and the Executive’s

 



5

 

employment shall terminate on the day such Notice of Disability Termination is
received by the Executive.

 

(d) The Executive may elect to resign from his employment with the Company and
Holdings at any time during the Term with or without Good Reason (as defined
below). Should the Executive wish to resign from his employment with the Company
and Holdings during the Term for other than Good Reason, the Executive shall
give at least fourteen (14) days’ prior written notice to the Company of such a
resignation for other than Good Reason pursuant to this Section 6(d). The
Executive’s employment and the Term shall terminate on the effective date of
such resignation; provided that the Company may, at its sole discretion,
instruct the Executive to cease active employment and perform no more job
responsibilities upon or following receipt of such notice from the Executive.
Further, any resignation by the Executive of his position with the Company shall
be deemed a resignation of his position with Holdings (and vice versa).

 

(e) Should the Executive wish to resign from his employment with the Company and
Holdings during the Term for Good Reason following the Company’s failure to cure
an applicable event as contemplated below, the Executive shall give at least
seven (7) days’ prior written notice to the Company. The Executive’s employment
and the Term shall terminate on the date specified in such notice given in
accordance with the relevant provision; provided that the Company may, at its
sole discretion, instruct the Executive to cease active employment and perform
no more job duties immediately upon receipt of such notice from the Executive.

 

For purposes of this Agreement, “Good Reason” shall mean the continuance of any
of the following events (without the Executive’s prior written consent) for a
period of thirty (30) days after delivery to the Company by the Executive of a
written notice within ninety (90) days of the Executive becoming aware of the
initial occurrence of such event, during which thirty (30)-day period of
continuation the Company and Holdings shall be afforded an opportunity to cure
such event (and provided that the Executive’s effective date of resignation for
Good Reason is within 135 days of the Good Reason event):

 

(i) the Executive ceasing to report solely and exclusively to the full Board
(unless otherwise required by Section 2(c)); or

 

(ii) any requirement that the Executive report for work to a location more than
twenty-five (25) miles from the Company’s current headquarters for more than
thirty (30) days in any calendar year, excluding any requirement that results
from the damage or destruction of the Company’s current headquarters as a result
of natural disasters, terrorism, acts of war or acts of God or travel in the
ordinary course of business; or

 

(iii) any reduction in the Base Salary or target annual bonus opportunity, other
than a reduction to the Bonus opportunity for the 2018 calendar year; or

 

(iv) any material breach by the Company of this Agreement (including the
provisions of Section 2); or

 



6

 

(v) any diminution of the Executive’s titles or any material diminution in the
Executive’s duties and/or responsibilities or authority, as set forth herein.

 

(f) If the employment of the Executive is terminated by the Company for Cause,
by the Executive other than for Good Reason or due to death or Disability, the
Executive (or his estate in the case of death) shall be entitled to (A) any
earned but unpaid Base Salary and any business expenses incurred but not
reimbursed, in each case, prior to the Termination Date and (B) any other vested
benefits under any other benefit or incentive plans or programs in accordance
with the terms of such plans and programs (collectively the compensation and
benefits in clauses (A) and (B), the “Accrued Payments and Benefits”). In the
case of the Executive’s termination of employment due to death or Disability, by
the Company without Cause, by the Executive for Good Reason or upon the
expiration of this Agreement, the Executive shall be entitled to (C) any earned
but unpaid Bonus with respect to the year prior to the year of termination; (D)
a prorated Bonus for the year in which his employment is terminated, provided
that, for purposes of clarity, the prorated amount for the 2018 calendar year
Bonus will be determined based on an annualized amount for 2018, in any such
case, determined pursuant to the terms of the applicable Bonus plan (other than
any requirement of continued employment) and in accordance with the terms of
Section 5(c), based on actual performance for such year, and payable at such
time as the annual bonuses for such year are paid to other senior executives of
the Company; and (E) the amount due to the Executive (or his estate in the case
of death) pursuant to Section 11(b) (collectively the compensation in clauses
(C), (D), and (E), the “Supplemental Payments”). If the employment of the
Executive is terminated without Cause, or if the Executive terminates his
employment for Good Reason, then the Executive shall be entitled to receive, in
addition to the Accrued Payments and Benefits and the Supplemental Payments, the
following payments from the Company:

 

(i) without setoff, counterclaim or other withholding, except as set forth in
Section 4(c), a lump sum cash amount equal to the sum of (x) his annual Base
Salary at the rate in effect on the Termination Date plus (y) the greater of (A)
an amount equal to 60% of Base Salary, or (B) the prior year’s Bonus actually
paid to the Executive by the Company;

 

(ii) reimbursement for the costs of continuation of medical and dental insurance
coverage for the Executive and his dependents under the Company’s health
insurance plans in effect on the Termination Date for eighteen (18) months
following the Termination Date, to be paid following the Executive’s submission
of reasonable documentation of any costs so incurred. The Executive shall have
the option to continue such benefits pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) at his own expense to the extent permitted
by law for an additional eighteen (18) months; and

 

(iii) reimbursement of a monthly amount equal to the actual monthly costs to the
Executive to obtain life insurance benefits substantially similar to those
benefits provided to the Executive for a period of one (1) year following such
Termination Date; provided that (1) the amount of such monthly payments shall
not exceed twice the amount that the Company would have paid to provide such
life insurance benefit to the Executive if he were an active employee on the
Termination Date, and (2) such payments

 



7

 

shall cease if the Executive obtains a life insurance benefit from another
employer during the remainder of such one-year period.

 

(g) The Company’s obligations under Section 6(f) shall be conditioned upon the
Executive executing, delivering, and not revoking during the applicable
revocation period a waiver and release of claims, substantially in the form
attached hereto as Exhibit C (the “Release”) within fifty two (52) days
following the Termination Date. The lump sum amount contemplated under Section
6(f) shall be paid on the sixtieth (60th) day following the Termination Date.

 

(h) If the employment of the Executive is terminated upon or after the
expiration of the Term, the Executive shall be entitled to (i) the Accrued
Payment and Benefits and (ii) the Supplemental Payments (to the extent not
previously paid pursuant to Section 6(f)).

 

(i) Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company and Holdings) at the time
of his Separation from Service and if any portion of the payments or benefits to
be received by the Executive upon Separation from Service would be considered
deferred compensation under Section 409A (“Nonqualified Deferred Compensation”),
amounts that would otherwise be payable pursuant to this Agreement during the
six (6)-month period immediately following the Executive’s Separation from
Service that constitute Nonqualified Deferred Compensation and benefits that
would otherwise be provided pursuant to this Agreement during the six (6)-month
period immediately following the Executive’s Separation from Service that
constitute Nonqualified Deferred Compensation will instead be paid or made
available on the earlier of (x) the first (1st) business day of the seventh
(7th) month following the date of the Executive’s Separation from Service and
(y) the Executive’s death.

 

(j) Following the termination of the Executive’s employment for any reason, if
and to the extent requested by the Board, the Executive agrees to resign from
the Board, all fiduciary positions (including as trustee) and all other offices
and positions the Executive holds with the Company, Holdings or any of their
affiliates; provided that if the Executive refuses to tender the Executive’s
resignation after the Board has made such request, then the Board will be
empowered to remove the Executive from such offices and positions

 

(k) Notwithstanding anything contained in this Agreement, the Company or
Holdings shall not be considered to have breached this Agreement or to have
terminated the Executive’s employment with or without Cause, and no Good Reason
event shall be deemed to have occurred, solely as a result of Holdings merging
with and/or into or otherwise effecting a business combination with the Company,
Liberty Media Corporation, any Qualified Distribution Transferee (as defined in
the Investment Agreement, dated as of February 17, 2009, between Holdings and
Liberty Radio LLC, as amended) or any of their respective wholly-owned
subsidiaries, or any entity wholly-owned jointly by any of the foregoing;
provided, that, if Holdings is not the publicly traded parent company of the
combined enterprises, immediately following any such merger or business
combination, the Executive (i) shall have retained substantially similar duties
and responsibilities with such new publicly traded parent company (the “New
Parent Company”) (including, for the avoidance of doubt, remaining the Chief

 



8

 

Executive Officer of substantially the same business and operations operated
prior to such transaction by Holdings and the Company), (ii) shall report solely
and exclusively to the full board of directors of the New Parent Company (unless
otherwise required by Section 2(c)), and (iii) shall serve on the board of
directors of the New Parent Company, and provided further that no circumstances
shall have occurred at such time, which would separately constitute a breach of
the Agreement, termination of the Executive’s employment (other than for Cause)
or a Good Reason event. Further, upon the consummation of any such merger or
business combination, New Parent Company shall assume the rights and obligations
of Holdings under this Agreement. The parties also acknowledge and agree that
the assumption of Executive’s equity awards by any New Parent Company and any
related adjustments to such awards effected pursuant to the terms of the
applicable incentive plan and equity award agreements shall not be considered a
breach of this Agreement.

 

7. Nondisclosure of Confidential Information. (a) The Executive acknowledges
that in the course of his employment he will occupy a position of trust and
confidence. The Executive shall not, except in connection with the performance
of his functions or as required by applicable law, disclose to others or use,
directly or indirectly, any Confidential Information.

 

(b) “Confidential Information” shall mean information about the Company’s and
Holdings’ (and their affiliates’) business and operations that is not disclosed
by the Company or Holdings or their affiliates for financial reporting purposes
and that was learned by the Executive in the course of his employment by the
Company or Holdings, including, without limitation, any business plans, product
plans, strategy, budget information, proprietary knowledge, patents, trade
secrets, data, formulae, sketches, notebooks, blueprints, information and client
and customer lists and all papers and records (including but not limited to
computer records) of the documents containing such Confidential Information,
other than information that is publicly disclosed by the Company or Holdings or
their affiliates in writing, or otherwise becomes publicly known other than as a
result of the Executive’s breach of this Section 7. The Executive acknowledges
that such Confidential Information is specialized, unique in nature and of great
value to the Company and Holdings, and that such information gives the Company
and Holdings a competitive advantage. The Executive agrees to deliver or return
to the Company, at the Company’s request at any time or upon termination or
expiration of his employment or as soon as possible thereafter, all documents,
computer tapes and disks, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) furnished by or on behalf of the
Company or Holdings or prepared by the Executive in the course of his employment
by the Company or Holdings; provided that the Executive will be able to keep his
cell phones, blackberries, personal computers, personal rolodex and the like so
long as any Confidential Information is removed from such items.

 

(c) The provisions of this Section 7 shall survive indefinitely.

 

8. Covenant Not to Compete. During the Executive’s employment with the Company
and during the Restricted Period (as defined below), the Executive shall not,
directly or indirectly, enter into the employment of, render services to, or
acquire any interest whatsoever in (whether for his own account as an individual
proprietor, or as a partner, associate, stockholder, officer, director,
consultant, trustee or otherwise), or otherwise assist, any person or

 



9

 

entity engaged (a) in any operations involving the transmission or streaming of
radio entertainment programming in competition with the Company, (b) in the
business of manufacturing, marketing, selling or distributing vehicles, or (c)
in the business of telematics; provided that nothing in this Agreement shall
prevent the purchase or ownership by the Executive by way of investment of less
than five (5) percent of the shares or equity interest of any corporation or
other entity. Without limiting the generality of the foregoing, the Executive
agrees that during the Restricted Period, the Executive shall not call on or
otherwise solicit business or assist others to solicit business from any of the
customers of the Company or its affiliates as to any product or service
described in clauses (a) or (c) above that competes with any product or service
provided or marketed by the Company or its affiliates at the end of the Term.
The Executive agrees that during the Restricted Period he will not, directly or
indirectly, solicit or assist others to solicit the employment of or hire any
employee of Holdings, the Company or their subsidiaries or Liberty Media
Corporation without the prior written consent of the Company. For purposes of
this Agreement, the “Restricted Period” shall mean three (3) years following the
end of the Term. For purposes of this Agreement, the term “radio” shall mean
terrestrial radio, satellite radio, HD radio, internet radio and other audio
delivered terrestrially, by satellite, HD or the internet. The provisions of
this Section 8 shall survive the termination of the Executive’s employment and
the Term.

 

9. Change of Control Provisions. (a) Notwithstanding any other provisions in
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including but not limited to any payment or benefit
received in connection with a change of control of the Company or Holdings or
the termination of the Executive’s employment, whether pursuant to the terms of
this Agreement or any other plan, program, arrangement or agreement) (all such
payments and benefits, together, the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Code, or any
successor provision thereto (the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code in such other plan, program, arrangement or agreement, the Company will
reduce the Total Payments to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax (but in no event to less than zero);
provided that the Total Payments will only be reduced if (i) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state, municipal, and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state,
municipal, and local income and employment taxes on such Total Payments and the
amount of Excise Tax to which the Executive would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

 

(b) In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values reduced first (as such values are determined under Treasury Regulation
Section

 



10

 

1.280G-1, Q&A 24), will next be reduced; (iii) payments that are payable in cash
that are valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with amounts that are payable last reduced first, will next be
reduced; (iv) payments and benefits due in respect of any equity valued at less
than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with the
highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24), will next be reduced; and (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above
will be made in the following manner: first, a pro-rata reduction of cash
payment and payments and benefits due in respect of any equity not subject to
Section 409A, and second, a pro-rata reduction of cash payments and payments and
benefits due in respect of any equity subject to Section 409A as deferred
compensation.

 

(c) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the change of control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including,
without limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments will be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code (including, without limitation, any portion of such
Total Payments equal to the value of the covenant included in Section 8, as
determined by the Auditor or such other accounting, consulting or valuation firm
selected by the Company prior to the change of control and reasonably acceptable
to the Executive), in excess of the “base amount” (as set forth in Section
280G(b)(3) of the Code) that is allocable to such reasonable compensation; and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments will be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(d) At the time that payments are made under this Agreement, the Company will
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including but
not limited to any opinions or other advice the Company or Holdings received
from Tax Counsel, the Auditor, or other advisors or consultants (and any such
opinions or advice which are in writing will be attached to the statement). If
the Executive objects to the Company’s calculations, the Company will pay to the
Executive such portion of the Total Payments (up to 100% thereof) as the
Executive determines is necessary to result in the proper application of this
Section 9. All determinations required by this Section 9 (or requested by either
the Executive or the Company in connection with this Section 9) will be at the
expense of the Company. The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this Section 9
will not of itself limit or otherwise affect any other rights of the Executive
under this Agreement.

 



11

 

(e) If the Executive receives reduced payments and benefits by reason of this
Section 9 and it is established pursuant to a final determination of the court
or an Internal Revenue Service proceeding that the Executive could have received
a greater amount without resulting in any Excise Tax, then the Company shall
thereafter pay the Executive the aggregate additional amount which could have
been paid without resulting in any Excise Tax as soon as reasonably practicable.

 

10. Remedies. The Executive and the Company agree that damages for breach of any
of the covenants under Sections 7 and 8 will be difficult to determine and
inadequate to remedy the harm which may be caused thereby, and therefore consent
that these covenants may be enforced by temporary or permanent injunction
without the necessity of bond. The Executive believes, as of the date of this
Agreement, that the provisions of this Agreement are reasonable and that the
Executive is capable of gainful employment without breaching this Agreement.
However, should any court or arbitrator decline to enforce any provision of
Section 7 or 8, this Agreement shall, to the extent applicable in the
circumstances before such court or arbitrator, be deemed to be modified to
restrict the Executive’s competition with the Company to the maximum extent of
time, scope and geography which the court or arbitrator shall find enforceable,
and such provisions shall be so enforced.

 

11. Consulting Agreement. (a) Upon the expiration of this Agreement on April 30,
2018, and so long as the Executive’s employment and the Term have not been
terminated prior to the originally scheduled expiration of the Term on April 30,
2018, the Company shall offer the Executive a consulting agreement which will
expire on April 30, 2021, subject to the terms and conditions set forth in the
Consulting Agreement attached to this Agreement as Exhibit D (the “Consulting
Agreement”). The Executive’s duties under the Consulting Agreement shall not
unreasonably interfere with any subsequent employment by the Executive, which
employment shall, in all cases, comply with the restrictions set forth in
Sections 7 and 8.

 

(b) In the event the Executive’s employment is terminated by the Company without
Cause, by the Executive for Good Reason, or as a result of the Executive’s death
or Disability, or in the event that the Company fails to offer the Executive the
Consulting Agreement in accordance with Section 11(a), then, on the sixtieth
(60th) day following the Termination Date, the Company will pay to the Executive
(or to the Executive’s estate in the case of death) a lump sum amount of
$6,600,000 as compensation for the lost Consulting Agreement; provided that,
except in the event of the Executive’s death, the Executive or his
representative shall be required to execute a release in accordance with Section
6(g) as a condition to the Company’s obligation to make such payment. For the
avoidance of doubt, except in the case where the Company fails to offer the
Consulting Agreement to the Executive upon the expiration of this Agreement, no
amounts shall be payable pursuant to this Section 11(b) as a result of any
termination of the Executive’s employment upon or following the expiration of
the Term.

 

(c) In the event the Consulting Agreement is terminated prior to the expiration
of the Consulting Agreement as a result of the Executive’s death or Disability
or by the Company without Cause (as defined in this Agreement to the extent
applicable) or by the Executive after a material breach of Consulting Agreement
by the Company, the Company shall continue to pay the Executive (or his estate
in the case of death), without set-off, counterclaim or other

 



12

 

withholding, the monthly consulting fee through the originally scheduled
expiration date of the Consulting Agreement.

 

12. Indemnification. The Company shall indemnify the Executive, both during and
after the Term, to the full extent provided in the Company’s and Holdings’
respective certificates of incorporation and bylaws and the law of the State of
Delaware in connection with his activities as an officer or director of the
Company and Holdings; provided that the indemnification required by this Section
12 shall not be construed to be the exclusive indemnification available to the
Executive.

 

13. Entire Agreement. The provisions contained herein constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to such subject matter,
including but not limited to the Prior Agreement, but excluding any equity award
agreements between the Executive and the Company or Holdings. For the avoidance
of doubt, nothing herein is intended to supersede or waive obligations of the
Executive to comply with any assignment of invention provisions applicable to
the Executive under the Code of Ethics or any assignment of invention
agreement(s) between the Company or Holdings and the Executive, or to supersede
or waive the Executive’s right to unpaid Base Salary and benefits
unconditionally accrued prior to the date hereof under the Prior Agreement.

 

14. Modification. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
both the Executive and the Company.

 

15. Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.

 

16. Assignment. The Executive may not assign any of his rights or delegate any
of his duties hereunder without the prior written consent of the Company. The
Company may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Executive, except that any
successor to the Company by merger or purchase of all or substantially all of
the Company’s or Holdings’ assets shall assume this Agreement.

 

17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors in interest of the Executive and the Company.

 

18. Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission, one (1) business day after
deposit with a nationally recognized overnight courier (with next day delivery
specified) and five (5) days after mailing by registered or certified mail:

 



13

 

  if to the Company:       Sirius XM Radio Inc.   1221 Avenue of the Americas  
36th Floor   New York, New York 10020   Attention:  General Counsel  
Telecopier:  (212) 584-5353       if to the Executive:       Address on file at
the offices   of the Company


or to such other person or address as either party shall furnish in writing to
the other party from time to time.

 

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

 

20. Non-Mitigation. The Executive shall not be required to mitigate damages or
seek other employment in order to receive compensation or benefits under Section
6 or 11; nor shall the amount of any benefit or payment (except as expressly
provided herein) provided for under Section 6 or 11 be reduced by any
compensation earned by the Executive as the result of employment by another
employer.

 

21. Arbitration. (a) The Executive and the Company agree that if a dispute
arises concerning or relating to the Executive’s employment with the Company or
Holdings, or the termination of the Executive’s employment, such dispute shall
be submitted to binding arbitration under the rules of the American Arbitration
Association regarding resolution of employment disputes in effect at the time
such dispute arises. The arbitration shall take place in New York, New York,
before a single experienced arbitrator licensed to practice law in New York and
selected in accordance with the American Arbitration Association rules and
procedures. Except as provided below, the Executive and the Company agree that
this arbitration procedure will be the exclusive means of redress for any
disputes relating to or arising from the Executive’s employment with the Company
or Holdings or his termination, including but not limited to disputes over
rights provided by federal, state, or local statutes, regulations, ordinances,
and common law, including all laws that prohibit discrimination based on any
protected classification. The parties expressly waive the right to a jury trial,
and agree that the arbitrator’s award shall be final and binding on both
parties, and shall not be appealable. The arbitrator shall have discretion to
award monetary and other damages, and any other relief that the arbitrator deems
appropriate and is allowed by law. The arbitrator shall have the discretion to
award the prevailing party reasonable costs and attorneys’ fees incurred in
bringing or defending an action, and shall award such costs and fees to the
Executive in the event the Executive prevails on the merits of any action
brought hereunder.

 

(b) The Company shall pay the cost of any arbitration proceedings under this
Agreement if the Executive prevails in such arbitration on at least one
substantive issue.

 



14

 

(c) The Company and the Executive agree that the sole dispute that is excepted
from Section 21(a) is an action seeking injunctive relief from a court of
competent jurisdiction regarding enforcement and application of Section 7, 8 or
10, which action may be brought in addition to, or in place of, an arbitration
proceeding in accordance with Section 21(a).

 

22. Compliance with Section 409A. (a) To the extent applicable, it is intended
that the compensation arrangements under this Agreement be in full compliance
with Section 409A (it being understood that certain compensation arrangements
under this Agreement are intended not to be subject to Section 409A). This
Agreement shall be construed, to the maximum extent permitted, in a manner to
give effect to such intention. Notwithstanding anything in this Agreement to the
contrary, distributions upon termination of the Executive’s employment that
constitute Nonqualified Deferred Compensation may only be made upon a Separation
from Service. Neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold the Executive harmless from any or all
such taxes, interest or penalties, or liability for any damages related thereto.
The Executive acknowledges that he has been advised to obtain independent legal,
tax or other counsel in connection with Section 409A.

 

(b) With respect to any amount of expenses eligible for reimbursement under this
Agreement, such expenses will be reimbursed by the Company within thirty (30)
days following the date on which the Company receives the applicable invoice
from the Executive in accordance with the Company’s expense reimbursement
policies, but in no event later than the last day of the Executive’s taxable
year following the taxable year in which the Executive incurs the related
expenses. In no event will the reimbursements or in-kind benefits to be provided
by the Company in one taxable year affect the amount of reimbursements or
in-kind benefits to be provided in any other taxable year, nor will the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.

 

(c) Each payment under this Agreement shall be regarded as a “separate payment”
and not one of a series of payments for purposes of Section 409A.

 

23. Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

 

24. Executive’s Representation. The Executive hereby represents and warrants to
the Company that he is not now under any contractual or other obligation that is
inconsistent with or in conflict with this Agreement or that would prevent,
limit, or impair the Executive’s performance of his obligations under this
Agreement.

 

25. Survivorship. Upon the expiration or other termination of this Agreement or
the Executive’s employment with the Company, the respective rights and
obligations of the parties hereto shall survive to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

26. Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any compensation paid to the Executive pursuant to this
Agreement or any other agreement or arrangement with the Company or any of its
affiliates, which is subject

 



15

 

to recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company, Holdings or any of their
affiliates pursuant to, but solely to the extent required by, any such law,
government regulation or stock exchange listing requirement).

 

 



16

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  SIRIUS XM RADIO INC.       By:  /s/  Patrick Donnelly       Patrick L.
Donnelly       Executive Vice President, General Counsel       and Secretary

 

     /s/  James E. Meyer     JAMES E. MEYER

 



Exhibit A

 

THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS
OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM HOLDINGS INC. 2015 LONG-TERM STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

This STOCK OPTION AGREEMENT (this “Agreement”), dated August 11, 2015, is
between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
JAMES E. MEYER (the “Executive”).

 

1. Grant of Option; Vesting. (a) Subject to the terms and conditions of this
Agreement, the Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the
“Plan”), and the Employment Agreement, dated as of August 11, 2015, between
Sirius XM Radio Inc. (“Sirius XM”) and the Executive (the “Employment
Agreement”), the Company hereby grants to the Executive the right and option
(this “Option”) to purchase ______________ shares of common stock, par value
$0.001 per share, of the Company (the “Shares”), at a price per Share of
$______________ (the “Exercise Price”). This Option is not intended to qualify
as an Incentive Stock Option for purposes of Section 422 of the Internal Revenue
Code of 1986, as amended. In the case of any stock split, stock dividend or like
change in the Shares occurring after the date hereof, the number of Shares and
the Exercise Price shall be adjusted as set forth in Section 4(b) of the Plan.

 

(b) Subject to the terms of this Agreement, this Option shall vest in full and
become exercisable on April 30, 2018, if the Executive continues to be employed
by Sirius XM on such date.

 

(c) If the Executive’s employment with Sirius XM terminates for any reason, this
Option, to the extent not then vested, shall immediately terminate without
consideration; provided that if the Executive’s employment with Sirius XM is
terminated (x) due to death or “Disability” (as defined in the Employment
Agreement), (y) by Sirius XM without “Cause” (as defined in the Employment
Agreement), or (z) by the Executive for “Good Reason” (as defined in the
Employment Agreement), the unvested portion of this Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable. The foregoing condition that the Executive be an employee of Sirius
XM shall, in the event of the termination of the Executive’s employment with
Sirius XM due to death or Disability, by Sirius XM without Cause or by the
Executive for Good Reason, be waived by the Company provided that the Executive
(or his estate in the case of death) executes a release in accordance with
Section 6(g) of the Employment Agreement.

 

2. Term. This Option shall terminate on August 11, 2025 (the “Option Expiration
Date”); provided that if:

A-1



(a) the Executive’s employment with Sirius XM is terminated due to the
Executive’s death or Disability, by Sirius XM without Cause (excluding as a
result of the expiration of the Employment Agreement), or by the Executive for
Good Reason, the Executive (or his beneficiary, in the case of death) may
exercise this Option in full until the first (1st) anniversary of such
termination (at which time this Option shall be cancelled), but not later than
the Option Expiration Date;

 

(b) the Executive’s employment with Sirius XM is terminated for Cause, this
Option shall be cancelled upon the date of such termination; and

 

(c) the Executive voluntarily terminates his employment with Sirius XM without
Good Reason (including as a result of the expiration of the Employment
Agreement) or the Executive’s employment with Sirius XM is terminated as a
result of the expiration of the Employment Agreement, the Executive may exercise
any vested portion of this Option until ninety (90) days following the date of
such termination (at which time this Option shall be cancelled), but not later
than the Option Expiration Date.

 

3. Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of the
Plan, this Option may be exercised, in whole or in part, in accordance with
Section 6 of the Plan.

 

4. Change of Control. In the event of a Change of Control, this Option shall be
governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective wholly-owned subsidiaries, on
the one hand, and Liberty Media Corporation, any Qualified Distribution
Transferee (as defined in the Investment Agreement, dated as of February 17,
2009, between Holdings and Liberty Radio LLC, as amended) and/or any of their
respective wholly-owned subsidiaries, on the other hand, shall not constitute a
Change of Control under the Plan.

 

5. Non-transferable. This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void.

 

6. Withholding. Prior to delivery of the Shares purchased upon exercise of this
Option, the Company shall determine the amount of any United States federal,
state and local income taxes, if any, which are required to be withheld under
applicable law and shall, as a condition of exercise of this Option and delivery
of certificates representing the Shares purchased upon exercise of this Option,
collect from the Executive the amount of any such tax to the extent not
previously withheld. The Executive may satisfy his withholding obligations in
the manner contemplated by Section 16(e) of the Plan.

 

7. Rights of the Executive. Neither this Option, the execution of this Agreement
nor the exercise of any portion of this Option shall confer upon the Executive
any right to, or guarantee of, continued employment by Sirius XM, or in any way
limit the right of Sirius XM to terminate employment of the Executive at any
time, subject to the terms of the

A-2



Employment Agreement or any other written employment or similar agreement
between or among Sirius XM, the Company and the Executive.

 

8. Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive. Accordingly, the
Executive acknowledges that the Executive has been advised to consult his
personal legal and tax advisors in connection with this Agreement and this
Option.

 

9. Agreement Subject to the Plan. This Option and this Agreement are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. Capitalized terms used herein but not defined
shall have the meaning set forth in the Plan. The Executive acknowledges that a
copy of the Plan is posted on the Sirius XM’s intranet site and the Executive
agrees to review it and comply with its terms. This Agreement, the Employment
Agreement and the Plan constitute the entire understanding between or among the
Company, Sirius XM and the Executive with respect to this Option.

 

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 21 of the
Employment Agreement.

 

11. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice): Company: Sirius XM Holdings Inc., 1221 Avenue of the Americas, 36th
Floor, New York, New York 10020, Attention: General Counsel; and Executive:
Address on file at the office of the Company. Notices sent by email or other
electronic means not specifically authorized by this Agreement shall not be
effective for any purpose of this Agreement.

 

12. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

13. Amendment. The rights of the Executive hereunder may not be impaired by any
amendment, alteration, suspension, discontinuance or termination of the Plan or
this Agreement without the Executive’s consent.

A-3



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  SIRIUS XM HOLDINGS INC.       By:       Dara F. Altman     Executive Vice
President, and     Chief Administrative Officer                 JAMES E. MEYER

A-4



Exhibit B

 

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES LAWS. THE
RSUs MAY NOT BE TRANSFERRED EXCEPT

BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

 

SIRIUS XM HOLDINGS INC.

2015 LONG-TERM STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated August 11, 2015,
is between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
JAMES E. MEYER (the “Executive”).

 

1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the “Plan”), and
the Employment Agreement, dated as of August 11, 2015, between Sirius XM Radio
Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the Company
hereby grants ________________ restricted share units (“RSUs”) to the Executive.
Each RSU represents the unfunded, unsecured right of the Executive to receive
one share of common stock, par value $.001 per share, of the Company (each, a
“Share”) on the date specified in this Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

 

2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.

 

3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been registered in the
Company’s register of stockholders.

 

4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of this Agreement or the Plan, on April 30, 2018, the Company shall
issue, or cause there to be transferred, to the Executive (or his beneficiary,
in the case of death) an amount of Shares representing an equal number of the
RSUs granted to the Executive under this Agreement, if the Executive continues
to be employed by Sirius XM on April 30, 2018.

B-1



(b) If the Executive’s employment with Sirius XM terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment with Sirius XM terminates due to death or “Disability”
(as defined in the Employment Agreement), by Sirius XM without “Cause” (as
defined in the Employment Agreement), or by the Executive for “Good Reason” (as
defined in the Employment Agreement), the unvested portion of the RSUs, to the
extent not previously settled, cancelled or forfeited, shall immediately become
vested and the Company shall issue, or cause there to be transferred, to the
Executive (or to the Executive’s estate in the case of death) the amount of
Shares equal to the number of RSUs granted to the Executive under this Agreement
(to the extent not previously transferred, cancelled or forfeited), as adjusted
pursuant to Section 2 above, if applicable. The foregoing condition that the
Executive be an employee of Sirius XM shall, in the event of the termination of
the Executive’s employment with Sirius XM due to death or Disability, by Sirius
XM without Cause or by the Executive for Good Reason, be waived by the Company
provided that the Executive (or his estate in the case of death) executes a
release in accordance with Section 6(g) of the Employment Agreement.

 

5. Change of Control. In the event of a Change of Control, the RSUs shall be
governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective wholly-owned subsidiaries, on
the one hand, and Liberty Media Corporation, any Qualified Distribution
Transferee (as defined in the Investment Agreement, dated as of February 17,
2009, between Holdings and Liberty Radio LLC, as amended) and/or any of their
respective wholly-owned subsidiaries, on the other hand, shall not constitute a
Change of Control under the Plan.

 

6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.

 

7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income taxes, if any, which are required to be withheld under applicable law and
shall, as a condition of delivery of certificates representing the Shares
pursuant to this Agreement, collect from the Executive the amount of any such
tax to the extent not previously withheld in any manner permitted by the Plan.

 

8. Rights of the Executive. Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by Sirius
XM, or in any way limit the right of Sirius XM to terminate the employment of
the Executive at any time, subject to the terms of any written employment or
similar agreement between or among the Company, Sirius XM and the Executive.

 

9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual

B-2



circumstances of the Executive. Accordingly, the Executive acknowledges that the
Executive has been advised to consult his personal legal and tax advisors in
connection with this Agreement and the RSUs.

 

10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. The Executive acknowledges that a copy of the
Plan is posted on the Sirius XM’s intranet site and the Executive agrees to
review it and comply with its terms. This Agreement, the Employment Agreement
and the Plan constitute the entire understanding between or among the Company,
Sirius XM and the Executive with respect to the RSUs.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 21 of the
Employment Agreement.

 

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

  Company: Sirius XM Holdings Inc.     1221 Avenue of the Americas     36th
Floor     New York, New York 10020     Attention:  General Counsel        
Executive: James E. Meyer     Address on file at the     office of the Company

 

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS XM HOLDINGS INC.

 

By:           Dara F. Altman   JAMES E. MEYER     Executive Vice President, and
        Chief Administrative Officer      

B-3



Exhibit C

 

AGREEMENT AND RELEASE

 

This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between JAMES E. MEYER (the “Executive”) and SIRIUS XM RADIO
INC. (the “Company”).

 

The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:

 

1. The Executive’s employment with the Company is terminated as of
_____________, 20__ (the “Termination Date”).

 

2. The Company and the Executive agree that the Executive shall be provided
severance pay and other benefits, less all legally required and authorized
deductions, in accordance with the terms of Section 6(g) of the Employment
Agreement between the Executive and the Company, dated as of August 11, 2015
(the “Employment Agreement”); provided that no such severance benefits shall be
paid if the Executive revokes this Agreement pursuant to Section 4 below. The
Executive acknowledges and agrees that he is entering into this Agreement in
consideration of such severance benefits and the Company’s agreements set forth
herein. All vacation pay earned and unused as of the Termination Date will be
paid to the Executive to the extent required by law. Except as set forth above,
the Executive will not be eligible for any other compensation or benefits
following the Termination Date other than any vested accrued benefits under the
Company’s compensation and benefit plans, and other than the rights, if any,
granted to the Executive under the terms of any stock option, restricted stock,
or other equity award agreements or plans.

 

3. The Executive, for himself, and for his heirs, attorneys, agents, spouse and
assigns, hereby waives, releases and forever discharges the Company and its
parents, subsidiaries, and affiliated companies and its and their predecessors,
successors, and assigns, if any, as well as all of their officers, directors and
employees, stockholders, agents, servants, representatives, and attorneys, and
the predecessors, successors, heirs and assigns of each of them (collectively
“Released Parties”), from any and all grievances, claims, demands, causes of
action, obligations, damages and/or liabilities of any nature whatsoever,
whether known or unknown, suspected or claimed, which the Executive ever had,
now has, or claims to have against the Released Parties, by reason of any act or
omission occurring before the date hereof that arise out of his employment or
other service with the Released Parties or the termination of such employment or
service, including, without limiting the generality of the foregoing, (a) any
act, cause, matter or thing stated, claimed or alleged, or which was or which
could have been alleged in any manner against the Released Parties prior to the
execution of this Agreement and (b) all claims for any payment under the
Employment Agreement; provided that nothing contained in this Agreement shall
affect the Executive’s rights (i) to indemnification from the

C-1



Company as provided in the Employment Agreement or otherwise; (ii) to coverage
under the Company’s insurance policies covering officers and directors; (iii) to
other benefits which by their express terms extend beyond the Executive’s
separation from employment (including the Executive’s rights under Section 6(f)
of the Employment Agreement); and (iv) under this Agreement, and (c) all claims
for discrimination, harassment and/or retaliation, under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
New York State Human Rights Law, as amended, as well as any and all claims
arising out of any alleged contract of employment, whether written, oral,
express or implied, or any other federal, state or local civil or human rights
or labor law, ordinances, rules, regulations, guidelines, statutes, common law,
contract or tort law, arising out of or relating to the Executive’s employment
with and/or separation from the Company, including but not limited to the
termination of his employment on the Termination Date, and/or any events
occurring prior to the execution of this Agreement.

 

4. The Executive specifically waives all rights or claims that he has or may
have under the Age Discrimination In Employment Act of 1967, 29 U.S.C. §§
621-634, as amended (“ADEA”), including, without limitation, those arising out
of or relating to the Executive’s employment with and/or separation from the
Company, the termination of his employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement. In accordance with
the ADEA, the Company specifically hereby advises the Executive that: (1) he may
and should consult an attorney before signing this Agreement, (2) he has
[twenty-one (21) / forty-five (45)]1 days to consider this Agreement, and (3) he
has seven (7) days after signing this Agreement to revoke this Agreement.

 

5. Notwithstanding the above, nothing in this Agreement prevents or precludes
the Executive from (a) challenging or seeking a determination of the validity of
this Agreement under the ADEA; or (b) filing an administrative charge of
discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.

 

6. This release does not affect or impair the Executive’s rights with respect to
workman’s compensation or similar claims under applicable law or any claims
under medical, dental, disability, life or other insurance arising prior to the
date hereof.

 

7. The Executive warrants that he has not made any assignment, transfer,
conveyance or alienation of any potential claim, cause of action, or any right
of any kind whatsoever, including but not limited to, potential claims and
remedies for discrimination, harassment, retaliation, or wrongful termination,
and that no other person or entity of any kind has had, or now has, any
financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company or
any other Released Party.

 

8. The Executive shall not make any disparaging remarks about any of Sirius XM
Holdings Inc. (“Holdings”), the Company, Liberty Media Corporation or any of
their

 

 

1 To be determined by the Company in connection with the termination.

C-2



directors, officers, agents or employees (collectively, the “Nondisparagement
Group”) and/or any of their respective practices or products; provided that the
Executive may provide truthful and accurate facts and opinions about any member
of the Nondisparagement Group where required to do so by law and may respond to
disparaging remarks about the Executive made by any member of the
Nondisparagement Group. The Company and Holdings shall not, and they shall
instruct their officers not to, make any disparaging remarks about the
Executive; provided that any member of the Nondisparagement Group may provide
truthful and accurate facts and opinions about the Executive where required to
do so by law and may respond to disparaging remarks made by the Executive or his
agents or family members.

 

9. The parties expressly agree that this Agreement shall not be construed as an
admission by any of the parties of any violation, liability or wrongdoing, and
shall not be admissible in any proceeding as evidence of or an admission by any
party of any violation or wrongdoing. The Company expressly denies any violation
of any federal, state, or local statute, ordinance, rule, regulation, order,
common law or other law in connection with the employment and termination of
employment of the Executive.

 

10. In the event of a dispute concerning the enforcement of this Agreement, the
finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder. All other
requests for relief or damages awards shall be governed by Sections 21(a) and
21(b) of the Employment Agreement.

 

11. The parties declare and represent that no promise, inducement, or agreement
not expressed herein has been made to them.

 

12. This Agreement in all respects shall be interpreted, enforced and governed
under the laws of the State of New York and any applicable federal laws relating
to the subject matter of this Agreement. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party.

 

13. This Agreement, the Employment Agreement, [and list any outstanding award
agreements] between the Executive and the Company [or Sirius XM Holdings Inc.,
as applicable,] contain the entire agreement of the parties as to the subject
matter hereof. No modification or waiver of any of the provisions of this
Agreement shall be valid and enforceable unless such modification or waiver is
in writing and signed by the party to be charged, and unless otherwise stated
therein, no such modification or waiver shall constitute a modification or
waiver of any other provision of this Agreement (whether or not similar) or
constitute a continuing waiver.

 

14. The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement
(including but not limited to the foregoing release), that they have read this
Agreement, and they are fully aware of its legal effects. The Executive and the
Company further represent and warrant that they enter

C-3



into this Agreement knowingly and voluntarily, without any mistake, duress,
coercion or undue influence, and that they have been provided the opportunity to
review this Agreement with counsel of their own choosing. In making this
Agreement, each party relies upon his or its own judgment, belief and knowledge,
and has not been influenced in any way by any representations or statements not
set forth herein regarding the contents hereof by the entities who are hereby
released, or by anyone representing them.

 

15. This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart. This Agreement shall be of no force or effect until
executed by all the signatories.

 

16. The Executive warrants that he will return to the Company all software,
computers, computer-related equipment, keys and all materials (including,
without limitation, copies) obtained or created by the Executive in the course
of his employment with the Company on or before the Termination Date; provided
that the Executive will be able to keep (a) his cell phones, blackberries,
personal computers, personal rolodex and the like so long as any confidential
information is removed from such items and (b) any documents and materials he
reasonably determines will be necessary to perform his obligations under the
Consulting Agreement by and between the Executive and the Company effective as
of April 30, 2018.

 

17. Any existing obligations the Executive has with respect to confidentiality,
nonsolicitation of clients, nonsolicitation of employees and noncompetition, in
each case with the Company or its affiliates, shall remain in full force and
effect, including, but not limited to, Sections 7 and 8 of the Employment
Agreement.

 

18. Any disputes arising from or relating to this Agreement shall be subject to
arbitration pursuant to Section 21 of the Employment Agreement.

 

19. Should any provision of this Agreement be declared or be determined by a
forum with competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

C-4



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.

 

      SIRIUS XM RADIO INC.         Dated:     By:           Name:         Title:
          Dated:             James E. Meyer

C-5



Exhibit D

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) by and between James E. Meyer
(“Consultant”) and Sirius XM Radio Inc. (the “Company”) (collectively referred
to as the “Parties”), is effective as of April 30, 2018 (the “Effective Date”).

 

RECITALS

 

WHEREAS, prior to the Effective Date, Consultant was employed by the Company as
its Chief Executive Officer pursuant to the Employment Agreement between the
Parties, dated as of August 11, 2015 (the “Employment Agreement”); and

 

WHEREAS, the Company wishes to retain Consultant to perform consulting services
and fulfill certain related duties and obligations under the terms and
conditions of this Agreement;

 

NOW THEREFORE, for and in consideration of the mutual promises and covenants set
forth herein, the Parties hereby agree as follows:

 

1. Consulting Services. (a) During the term of this Agreement, Consultant will
render consulting services related to his specialized areas of knowledge,
experience and expertise (including, but not limited to, assisting with the
transition of the executive officers of the Company and Sirius XM Holdings Inc.
(“Holdings”), meeting with Company clients and customers, and such other
services as may be reasonably requested by the Chairman of the Board of
Directors of Holdings or the Chief Executive Officer of the Company or Holdings
from time to time). Consultant will have no authority to bind the Company,
Holdings or any of their subsidiaries or affiliates, nor to act on their behalf,
nor to make decisions for the Company, Holdings or any of their subsidiaries or
affiliates. The Company, being ultimately interested only in the results of
Consultant’s performance of the services set forth in this Agreement, will give
only broad direction to Consultant. Consultant will determine the method,
details and means of performing the services contemplated by this Agreement.
Notwithstanding the foregoing, the level of bona fide services Consultant
performs for the Company hereunder will not exceed 20% of the average level of
bona fide services Consultant performed during the 36-month period preceding the
Effective Date.

 

(b) This Agreement will commence on the Effective Date and will continue until,
and will end upon, the three (3)-year anniversary of the Effective Date.

 

(c) In consideration of Consultant’s agreement to perform and his performance of
the consulting services, during the term of this Agreement, the Company will pay
Consultant $2,200,000 per year, payable in accordance with the Company’s regular
payroll practices (but in no event less frequently than monthly). During the
term of this Agreement, Consultant will be eligible to participate in the
Company’s medical, dental and life insurance plans, subject to the terms and
conditions of such plans; provided that, in the event the Company determines
that Consultant may not participate in the Company’s applicable medical and
dental plan(s), (i) the

D-1



Company will pay to Consultant a lump sum cash amount, on the sixtieth (60th)
day following such determination, equal to the costs of continuation of medical
and dental insurance coverage for Consultant under the Company’s medical and
dental insurance plan(s) in effect on the date of such determination from the
date of such determination through the eighteen (18)-month anniversary of the
Effective Date (less any amounts payable by the Company under the Employment
Agreement in respect of medical and/or dental insurance coverage during any
portion of such period) and (ii) thereafter Consultant will have the option to
continue such benefits pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), to the extent permitted by law and the
terms and conditions of the applicable plan(s), through the three (3)-year
anniversary of the Effective Date, at the Company’s expense. In the event that,
during the three (3)-year period following the Effective Date, Consultant is not
eligible to participate in the Company’s medical, dental or life insurance
plan(s), and also not eligible for such coverage under COBRA, the Company will
pay Consultant a monthly amount equal to the actual monthly costs to Consultant
to obtain medical, dental and/or life insurance benefits substantially similar
to those benefits that would have been provided to Consultant under the
Company’s plans through the third (3rd) anniversary of the Effective Date (less
any amounts payable by the Company under the Employment Agreement in respect of
medical, dental and/or life insurance coverage during any portion of such
period); provided that (1) the amount of such monthly payments will not exceed
twice the amount that the Company would have paid to provide such benefit to
Consultant if he were an active employee on the Effective Date, (2) such
payments will cease if Consultant obtains such benefit from another employer
following the eighteen (18)-month anniversary of the Effective Date, and (3) any
such payments will be reduced by the amount of any lump sum payment made in
accordance with this Section 1(c).

 

(d) Upon reasonable documentation of expenses from Consultant, the Company will
reimburse Consultant in accordance with the Company’s expense reimbursement
policies for all reasonable business expenses incurred by Consultant in the
performance of Consultant’s services under this Agreement. Notwithstanding the
foregoing, any expense in excess of $10,000 to be incurred by Consultant in
connection with this Agreement will require the prior written approval of the
Company.

 

(e) Consultant hereby assigns exclusively to the Company the ownership of all
work product prepared or provided by Consultant to the Company or otherwise
generated as a result of Consultant’s provision of consulting services
hereunder, along with all intellectual property rights (including, without
limitation, all copyrights) related thereto.

 

(f) The Company acknowledges that Consultant’s services hereunder will be
provided by Consultant on a nonexclusive basis, and that Consultant may engage
in any other business activities as long as such activities (i) do not interfere
with or harm the operations of the Company, Holdings or any of their
subsidiaries or affiliates; (ii) do not materially interfere with Consultant’s
obligations to the Company under this Agreement; and (iii) are consistent with
the Consultant’s continuing obligations to the Company and Holdings which, under
the Employment Agreement, survive his termination of employment.

 

2. Prior Agreement Restrictive Covenants. Consultant warrants and represents
that he has complied, and by this Agreement agrees that he will continue to
comply, with all applicable terms of the Employment Agreement. The Parties agree
and acknowledge that this

D-2



Agreement supplements the Employment Agreement to the extent set forth herein
and that in all other respects the applicable terms of the Employment Agreement
remain in full force and effect. Consultant acknowledges and agrees that the
restrictive covenant provisions set forth in the Employment Agreement remain in
full force and effect to the fullest extent provided therein.

 

3. Independent Contractor. Consultant warrants that, during the term of this
Agreement, Consultant will at all times be and remain an independent contractor,
and Consultant will not be considered the agent, partner, principal, employee or
servant of the Company, Holdings or any of their subsidiaries or affiliates.
Consultant will be free to exercise Consultant’s own judgment as to the manner
and method of providing the consulting services to the Company, subject to
applicable laws and requirements reasonably imposed by the Company. Consultant
acknowledges and agrees that, during the term of this Agreement, Consultant will
not be treated as an employee of the Company, Holdings or any of their
subsidiaries or affiliates for purposes of federal, state, local or foreign
income or other tax withholding, nor unless otherwise specifically provided by
law, for purposes of the Federal Insurance Contributions Act, the Social
Security Act, the Federal Unemployment Tax Act or any workers’ compensation law
of any state or country (or subdivision thereof), or for purposes of benefits
provided to employees of the Company, Holdings or any of their subsidiaries or
affiliates under any employee benefit plan, program, policy or arrangement
(including, without limitation, vacation, holiday and sick leave benefits).
Consultant acknowledges and agrees that as an independent contractor, Consultant
will be required, during the term of this Agreement, to pay any applicable taxes
on the fees paid to Consultant, and to provide his workers’ compensation
insurance and any other coverage required by law. Consultant will at all times
indemnify, hold harmless and defend the Company for all liabilities, losses,
damages, costs (including legal costs and other professional fees on an
indemnity basis) and expenses of whatsoever nature incurred or suffered by the
Company, Holdings or any of their subsidiaries or affiliates arising from: (a)
any income taxes or other taxes due on amounts paid to or on behalf of
Consultant by the Company, or any other required remittances to any governmental
entities, agencies or programs (including, without limitation, any interest,
penalties or gross-ups thereon) arising in respect of Consultant for which the
Company, Holdings or any of their subsidiaries or affiliates is called upon to
account to the relevant taxing authority; and (b) any liability for any
employment-related claim or any claim based on worker status brought by
Consultant against the Company, Holdings or any of their subsidiaries or
affiliates arising out of or in connection with Consultant’s provision of
services pursuant to this Agreement. Consultant hereby acknowledges that
Consultant will have no recourse against the Company or Holdings (or any of
their directors, officers, personnel, representatives, agents, successors,
subsidiaries or affiliates) for any such liability, loss, damage, cost or
expense.

 

4. Indemnification. The Company will indemnify Consultant during the term of
this Agreement and thereafter to the full extent permitted by law as if he were
an officer of the Company for all claims related to or arising out of his
serving as a consultant of the Company hereunder; provided that in no event will
Consultant be indemnified pursuant to this Section 4 in connection with any
claims, causes of action, demands, fees or liabilities of any kind whatsoever,
arising out of or relating to (a) the enforcement of the Company’s rights
hereunder or with respect to the Employment Agreement or any agreements
identified in the Employment Agreement or (b) Consultant’s illegal conduct,
fraud (including, without limitation, undiscovered financial fraud),
embezzlement or other willful misconduct.

D-3



5. Early Termination of Agreement. In the event this Agreement is terminated
prior to its expiration due to Consultant’s death or disability or by the
Company without Cause (as defined in the Employment Agreement to the extent
applicable) or by Consultant after a material breach of this Agreement by the
Company, the Company will continue to pay Consultant (or his beneficiary, in the
case of death), without set-off, counterclaim or other withholding, the
consulting fee through the originally scheduled expiration date of this
Agreement.

 

6. Survival. Sections 2, 3 and 4 will survive and continue in full force in
accordance with the terms thereof, notwithstanding any termination of this
Agreement.

 

7. Severability. The Parties agree that if any provision of this Agreement is
declared or determined by any court of competent jurisdiction to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms or provisions will not be affected thereby, and said
illegal, unenforceable or invalid part, term or provision will be deemed not to
be part of this Agreement.

 

8. Entire Agreement; Amendment. Except as otherwise set forth herein, this
Agreement represents the entire agreement and understanding between Consultant
and the Company concerning the specific subject matter of this Agreement and
supersedes and replaces any and all prior agreements and understandings between
Consultant and the Company concerning the specific subject matter of this
Agreement. Any modification or amendment of this Agreement, or additional
obligation assumed in connection with this Agreement, will be effective only if
placed in writing and signed by both Parties or by authorized representatives of
each of the Parties.

 

9. Captions; Drafter Protection. This Agreement’s headings and captions are
provided for reference and convenience only, and will not be employed in the
construction of this Agreement. It is agreed and understood that the general
rule pertaining to construction of contracts, that ambiguities are to be
construed against the drafter, will not apply to this Agreement.

 

10. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

11. Binding Effect; Assignment. Neither this Agreement, nor any rights or
benefits hereunder, may be assigned, delegated, transferred, pledged or
hypothecated without the prior written consent of the Parties, except that the
Company may assign this Agreement to any assignee of or successor to
substantially all of the business or assets of the Company or Holdings or any
direct or indirect subsidiary of either of them without prior written consent of
Consultant.

 

12. No Reliance. Consultant acknowledges and agrees that he has not relied upon
any advice whatsoever from the Company as to any provision of this Agreement,
including, but not limited to, the taxability, whether pursuant to federal,
state, local or foreign income tax statutes or regulations, or otherwise, of the
payments made, action taken, or consideration transferred hereunder and that
Consultant will be solely liable for all tax obligations arising therefrom.

D-4



13. Governing Law. This Agreement will be governed by and construed and enforced
according to the laws of the State of New York. The Parties agree that the state
and federal courts located in the State of New York will have exclusive
jurisdiction in any action, suit or proceeding based on or arising out of this
Agreement and the Parties hereby: (a) submit to the personal jurisdiction of
such courts; (b) consent to service of process in connection with any action,
suit or proceeding; (c) agree that venue is proper and convenient in such forum;
and (d) waive any other requirement (whether imposed by statute, rule of court
or otherwise) with respect to personal jurisdiction, subject matter
jurisdiction, venue, or service of process.

 

14. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, will not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement will remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

15. Warranties. Consultant warrants that he will not deliver or disclose to the
Company information which infringes any property right of any third party
relating to proprietary or trade secret information or copyrights. Consultant
warrants that he is not a party to any other existing agreement which would
prevent him from entering into this Agreement or which would adversely affect
this Agreement, and agrees that he will not, during the term of this Agreement,
enter into any such agreement.

 

16. Confidentiality. Unless otherwise required by law or regulation, or as
necessary to perform his services for the Company hereunder, Consultant agrees
to maintain absolute confidentiality of the services performed by Consultant
hereunder and the information, reports and other work product produced by, or
made available to, Consultant in connection with this Agreement or his services
hereunder.

 

17. Voluntary Execution. Consultant acknowledges that he is executing this
Agreement voluntarily and of his own free will. Consultant further acknowledges
that he has read, fully understands and intends to be bound by the terms of this
Agreement, and has had an opportunity to carefully review it with his attorney
prior to executing it or warrants that he has chosen not to have his attorney
review this Agreement.

D-5



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  SIRIUS XM RADIO INC.       By:       Name:     Title:      

          JAMES E. MEYER      

D-6